Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00682-CV

                                            IN RE REINA S.C.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 5, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 23, 2018, relator filed a petition for writ of mandamus; one of the real parties

in interest filed a response. After considering the petition and response, this court concludes relator

is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.

See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2018-PA-01865, styled In the Interest of J.J.R.S. and L.J.R.S., Children,
pending in the 37th Judicial District Court, Bexar County, Texas, the Honorable Charles E. Montemayor presiding.